Citation Nr: 1329035	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-32 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, left knee.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to December 1993, with subsequent service with the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran submitted additional evidence after issuance of the prior Supplemental Statement of the Case, consisting of a medical opinion from a private doctor and medical treatment records from the Central Alabama VA Medical Center (VAMC).  In August 2013, the Veteran's representative submitted a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304(c) (2012).  

A review of the Virtual VA paperless claims processing system reveals a July 2013 appellate brief from the Veteran's representative.

The the issue of entitlement to service connection for a left shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence that the Veteran was diagnosed with a left ankle disability at any time during the appeal period. 

CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided in a September 2007 letter.

As for the duty to assist, the Veteran's service treatment records (STRs), VA treatment records from October 2012 to February 2013, and private medical records from Montgomery Family Medicine between January 2006 and July 2007 have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The record does not otherwise indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  The Veteran was afforded a VA examination in March 2012 which was adequate as the examiner considered the entire record and noted the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Service Connection

The Veteran contends that service connection is warranted for left ankle strain, which was incurred during service in August 1993.  See Veteran's Application for Compensation and/or Pension, August 2007.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

There is no current diagnosis of a left ankle disability.  Treatment records from the Veteran's private physician at Montgomery Family Medicine and records from the Central Alabama VAMC contain no diagnosis of a left ankle disability.  The March 2012 VA examiner diagnosed the Veteran with "resolved" left ankle strain, indicating that the Veteran has no current left ankle disability.  On physical examination, the VA examiner found the Veteran's left ankle plantar flexion ended at 40 degrees with no objective evidence of painful motion, left ankle plantar dorsiflexion ended at zero degrees with no objective evidence of painful motion, there was no functional loss or functional impairment of the left ankle, no localized tenderness or pain on palpation of the left ankle, the left ankle plantar flexion and dorsiflexion had normal strength, there was no ankylosis of the left ankle, no use of any assistive devices as a normal mode of locomotion, and no abnormal findings on the Veteran's left ankle imagining studies.  

The examiner noted that a review of the record confirmed the Veteran's in-service ankle injury but then noted that "[t]here is little to no follow-up entries which could suggest any chronicity of his condition.  It is therefore my opinion that it is less likely as not that his present left ankle condition was caused by or resulted from his military service."  

While it appears that the examiner may have relied on the absence of objective medical evidence of treatment following the initial injury as the basis for the opinion, the Board finds the examination is adequate because the physical examination itself showed normal findings and a diagnosis of "resolved" left ankle strain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The VA examiner clearly found the Veteran has no current left ankle disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to observable symptoms during and after active duty and the Board finds those assertions are credible.  However, his contention that he incurred a left ankle disability during active duty as a result of his left ankle strain does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has current residuals of an active duty left ankle strain) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As a result, his assertions cannot constitute competent medical evidence in support of the claim.  His assertions are outweighed by the VA medical opinion addressed above. 

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223 at 225.  Here, however, the record does not show the Veteran has a diagnosis of a left ankle disability.  Although the record contains the Veteran's complaints of ankle strain, there has been no diagnosis of any specific left ankle disability.  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Based upon the lack of competent medical evidence of a left ankle disability, the Board concludes that the Veteran is not entitled to service connection for this disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a left ankle disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for a left ankle disability is denied.


REMAND

A remand is necessary for additional evidentiary development.

The Veteran contends that while in service in August 1993, he stepped into a hole and twisted his left knee.  See Veteran's Application for Compensation and/or Pension, August 2007; see also VA Examination, March 2012.  He claims that his current left knee disability is a direct result of this in-service injury.

The record contains a March 2012 opinion from a VA examiner that diagnoses resolved strain and early degenerative joint disease of the left knee and confirms the Veteran's September 1993 in-service injury.  However, the examiner opined that the Veteran's current left knee condition was less likely as not caused by his military service and noted that the Veteran already had early signs of degenerative joint disease at the time of his left knee injury in September 1993.  The basis of that opinion is unclear because the report of a September 1987 enlistment examination showed the Veteran's lower extremities were normal.  The Veteran's September 1987 Report of Medical History noted that he was in good health, with no history of swollen or painful joints, no arthritis, rheumatism, or bursitis, no lameness, and no "trick" or locked knees.  There was no mention on the Veteran's induction medical records that he was suffering from any left knee disabilities.  

The STRs document that the Veteran was injured his left Achilles tendon and left heel playing basketball in July 1988.  A December 1988 x-ray found the Veteran's left calcaneus negative for any abnormal findings.  An October 1989 x-ray showed the Veteran's left knee with "[s]ome degenerative change."  As the examiner noted, the STRs also confirm that in September 1993, the Veteran complained of aggravating a left knee injury when he stepped into a hole and twisted his knee.  The Veteran was diagnosed with lateral collateral ligament (LCL) strain of the left knee.  An October 1993 treatment note assessed the Veteran with a possible left knee medial meniscus tear and LCL strain.  

Based on the foregoing, it is necessary to obtain a new VA examination that considers the Veteran's presumed sound left knee condition upon entry into service in December 1987, his July 1988 accident, October 1989 x-ray, September 1993 left knee injury and subsequent diagnosis of left knee LCL strain and possible medial meniscus tear as well as an April 2010 positive nexus opinion from Dr. A. S. H., regarding the etiology of the Veteran's left knee condition.  

With regard to the Veteran's claim of service connection for a right knee condition, he claims that this condition began in August 1993 while he was on active duty.  See Veteran's Claim for Compensation and/or Pension, August 2007.  In an April 2010 letter, Dr. A. S. H., the Veteran's private physician, stated the Veteran complained of signs and symptoms of pain in his right knee, which are a continuation of symptoms he was treated for while in the military.  See Functional Capacity Certificate Form 507, August 2011 (noting the Veteran's chronic bilateral knee pain).  A May 2012 letter from Dr. A. S. H. notes that after a physical examination of the Veteran, it was his ". . . opinion that the injuries [the Veteran] incurred while on active duty are likely the cause of his disability.  He has documented chronic knee pain from these injuries."  See Letter from Dr. A. S. H., May 2012.  

After active duty, the Veteran complained of bilateral knee pain during an August 2006 examination.  See Comprehensive Physical Examination, August 2006.  A June 2007 permanent physical profile documents the Veteran's bilateral knee pain and states that he should not participate in two mile runs.  See Veteran's Physical Profile, June 2007.  Records from the Central Alabama VAMC show the Veteran seeking treatment for bilateral knee pain from October 2012 to February 2013.  The diagnosis provided was "knee arthralgia."  

The record clearly shows the Veteran's only period of verified active duty service was from December 1987 to December 1993.  His subsequent service with the Alabama Army National Guard has not been verified.  On remand, the RO/AMC should confirm the dates and types of reserve duty, to include from 1993 through 2006.  Additionally, the RO/AMC should obtain all of the Veteran's STRs and personnel records from December 1993 to present, including his October 2010 Medical Board Evaluation.  See Functional Capacity Certificate Form 507, August 2011 (noting the Veteran's chronic bilateral knee pain and his October 2010 MEB).  

After confirmation of his reserve duty, a VA examination is required to obtain an opinion as to etiology.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers, not previously identified, who have treated the Veteran for any knee issues since service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Central Alabama VAMC and Montgomery Family Medicine from August 2007 to the present.

2.  Verify the specific dates of the Veteran's Alabama Army National Guard from approximately December 1993 through 2006, to include the specific dates of any ACDUTRA and INACDUTRA.  Contact all appropriate sources, including those sources necessary to obtain the Veteran's military financial pay records.  All efforts should be documented and appropriate procedures followed.

3.  Request the Veteran's complete service treatment records and personnel records from the appropriate repository, from December 1993 to present, including the Veteran's October 2010 Medical Evaluation Board.  All efforts should be documented and appropriate procedures followed.

4.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and likely etiology of his left knee and right knee disabilities.  The claims file, to include a copy of this Remand, must be made available to the examiner.  Based on the examination and review of the record, the examiner is requested to provide the following information:

a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed left knee disability had its onset during active duty service, ACDUTRA or INACDUTRA?

In providing the opinion, the examiner should address the significance of the Veteran's presumptively sound left knee upon entry into service in December 1987, the left Achilles tendon injury while playing basketball in July 1988, the October 1989 x-ray showing "[s]ome degenerative change"  in the Veteran's left knee, the September 1993 accident where the Veteran said he aggravated a prior left knee injury and subsequent diagnosis of left knee LCL strain and possible left knee medial meniscus tear.  Additionally, the examiner should address the April 2010 and May 2012 medical opinions from Dr. A. S. H., finding the Veteran's chronic knee pain to be the result of injuries incurred while on active duty.

b)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed right knee disability had its onset during active duty service, ACDUTRA or INACDUTRA?

In providing the opinion, the examiner should address the significance of the Veteran's presumptively sound right knee upon entry into active service in December 1987, the Veteran's claim of incurrence of his right knee condition during service in August 1993 and the April 2010 and May 2012 medical opinions from Dr. A. S. H., finding the Veteran's chronic bilateral knee pain to be the result of injuries incurred while on active duty.

The VA examiner is requested to provide a thorough rationale for any opinion provided that reflects consideration of both lay and medical evidence.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


